Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered July 5, 1973, convicting him of possession of weapons and dangerous instruments and appliances, as a felony (two counts), and criminal possession of a dangerous drug in the sixth degree, upon a jury verdict, and imposing sentence. This appeal also brings up for review so much of an order of the same court, dated May 21, 1973, as denied defendant’s motion to suppress evidence. Judgment reversed, on the law, and new trial ordered. Order affirmed insofar as reviewed. We reverse the judgment for the reasons expressed in our decision in People v Miles (48 AD2d 706). The appellants therein were codefendants of the appellant herein. Hopkins, Acting P. J., Martuscello, Latham, Christ and Hawkins, JJ., concur.